DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roll et al. (US – 2016/0039398 A1) and further in view of Strengert et al. (US – 2014/0032071 A1).
As per claim 1, Roll discloses Method for Operating a Brake System for Motor Vehicles comprising:
a method for avoiding excess pressures in a pressure medium circuit of an electronically slip-controllable braking system in the event of a decline of an intrinsic elasticity of the braking system (In a closed-loop brake control function (not shown in FIG. 2), e.g. a wheel slip control operation (e.g. ABS (antilock brake system), [0044], Fig: 1-2), the pressure medium circuit (Fig: 1) being equipped with a pressure generator (40, Fig: 1) which applies a circuit pressure to the pressure medium circuit (The brake system includes an electrically controllable pressure supply device 40, wherein each driv and an actuating pressure (or an actuating force) Pdriv, for example, and the information Sdriv, Pdriv is fed to the open-loop and closed-loop control unit 1. A corresponding pressure demand for the pressure supply device (setpoint value for the brake system pressure) is determined by the open-loop and closed-loop control unit 1 and implemented in the hydraulic pressure space 6 with the aid of actuator 2, 4 and plunger piston 5, [0041], Fig: 1-2).
Roll disclose all the structural elements of the claimed invention but fails to explicitly disclose the method comprising:
establishing, depending on existing elasticity or the elasticity to be expected of the braking system, a maximum pressure gradient with which the pressure in the pressure medium circuit changes, the maximum pressure gradient being based on an ascertainment of an activation signal for the drive of the pressure generator by the electronic control unit.

establishing, depending on existing elasticity or the elasticity to be expected of the braking system (the default variable may be established by taking into account a second deviation variable of the at least one elasticity variable from a predefined setpoint elasticity variable, [0027], Fig: 1-4), a maximum pressure gradient with which the pressure in the pressure medium circuit changes, the maximum pressure gradient being based on an ascertainment of an activation signal for the drive of the pressure generator by the electronic control unit (Claims 15 and claim 23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Method for Operating a Brake System for Motor Vehicles of the Roll to include the control procedure in which establishing, depending on existing elasticity or the elasticity to be expected of the braking system, a maximum pressure gradient with which the pressure in the pressure medium circuit changes, the maximum pressure gradient being based on an ascertainment of an activation signal for the drive of the pressure generator by the electronic control unit as taught by Strengert in order to provide the minimum vehicle deceleration required by regulation is easily ensured in error-free normal operation as well as in the event of a fault, in particular in the event of a failure of the front axle circuit.

As per claim 2, Strengert further discloses, wherein a limiting value for the delivery volume of the pressure generator is determined from the elasticity of the 

As per claim 3, Roll discloses wherein the determined limiting value for the delivery volume of the pressure generator is compared to the computed setpoint value for the delivery volume of the pressure generator in the electronic control unit and via the activation signal at the drive of the pressure generator, the delivery volume of this pressure generator is limited to the limiting value when the setpoint value for the delivery volume is greater than the limiting value for the delivery volume, [0045], [0047], Claims 15 and 23, Fig: 1-2).

As per claim 4, Roll discloses wherein a drive speed at which the pressure generator is driven is established using the activation signal at the drive of the pressure generator (rod travel speed is also ascertainable as an actual variable, [0020], Fig: 1).

As per claim 5, Roll discloses wherein the elasticity of the pressure medium circuit is derived from the activation signals, which are present in the electronic control unit, of all valves of the braking system, [0045], [0047], Claim 15 and 23, Fig: 1-2).

As per claim 6, Roll discloses Method for Operating a Brake System for Motor Vehicles comprising:
a pressure generator (40, Fig: 1), by which a circuit pressure may be applied to a pressure medium circuit of the braking system (Fig: 1);

Roll discloses all the structural elements of the claimed invention but fails to explicitly disclose an electronic control unit, which ascertains a setpoint value for a delivery volume of the pressure generator by a comparison of a setpoint value to an actual value and converts it into an activation signal for the drive of the pressure generator, wherein the electronic control unit being configured to establish, depending on existing elasticity or the elasticity to be expected of the braking system, a maximum pressure gradient with which the pressure in the pressure medium circuit changes, the maximum pressure gradient being based on an ascertainment of an activation signal for the drive of the pressure generator by the electronic control unit.
Strengert discloses Control Device for a Braking System of a Vehicle, Braking System, and Method for Operating a Braking System for a Vehicle comprising:
an electronic control unit, which ascertains a setpoint value for a delivery volume of the pressure generator by a comparison of a setpoint value to an actual value ([00036], [0043], Fig: 1-2) and converts it into an activation signal for the drive of the pressure generator, wherein the electronic control unit being configured to establish, depending on existing elasticity or the elasticity to be expected of the braking system (the default variable may be established by taking into account a second deviation variable of the at least one elasticityvariable from a predefined setpoint elasticity variable, [0027], Fig: 1-4), a maximum pressure gradient with which the pressure in the pressure medium circuit changes, the maximum pressure gradient being based on an 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Method for Operating a Brake System for Motor Vehicles of the Roll to include the electronic control unit, which ascertains a setpoint value for a delivery volume of the pressure generator by a comparison of a setpoint value to an actual value and converts it into an activation signal for the drive of the pressure generator, wherein the electronic control unit being configured to establish, depending on existing elasticity or the elasticity to be expected of the braking system, a maximum pressure gradient with which the pressure in the pressure medium circuit changes, the maximum pressure gradient being based on an ascertainment of an activation signal for the drive of the pressure generator by the electronic control unit as taught by Strengert in order to provide the minimum vehicle deceleration required by regulation is easily ensured in error-free normal operation as well as in the event of a fault, in particular in the event of a failure of the front axle circuit.

As per claim 7, Roll discloses wherein the pressure generator (40, Fig: 1) and an actuating unit (motor 2, Fig: 1), via which a braking command is specified by a driver to the braking system (via 30, Fig: 1), are connected in parallel to one another to the pressure medium circuit of the braking system (Fig: 1).

As per claim 8, Roll discloses wherein the braking system is a power braking system (Fig: 1), which is equipped with a pressure generator (40, Fig: 1) driven by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Pasterkamp et al. (US – 2002/0153767 A1),
B: Yang (US – 2006/0284482 A1),
C: Rubenbauer et al. (US – 2011/0010067 A1),
D: Bunk et al. (US – 2011/0166762 A1),
E: Strengert et al. (US – 2013/0328386 A1),
F: Wolff (US – 6,692,087 B1), and
G: Schumacher (US – 6,929,102 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657